DETAILED ACTION
1.	This communication is in response to the Application filed on 6/25/2019. Claims 1-25 are pending and have been examined.
Claim Rejections - 35 USC § 103
2.	Claims 1-2, 4-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kennewick, et al. (US 20080319751; hereinafter KENNEWICK) in view of Kok, et al. (US 20160020744; hereinafter KOK).     
As per claim 1, KENNEWICK (Title: Systems and methods for responding to natural language speech utterance) discloses “A method, comprising:  
creating, by [ a server ], a corpus of data based on plural verbal interactions involving a user (KENNEWICK, [0114 ], Personal profiles may include .. the history of their interactions with the system; [0149], user dialog history; [0166], Part of the dialog history is maintained in a context stack); 
analyzing, by the server, the corpus of data to [ determine output parameters ] that increase an attentiveness of the user in different contexts (KENNEWICK, [0015], In order to enhance the natural query and response environment, the system may format results in a manner enhancing the understandability to the user <read on ‘increase an attentiveness of the user’ which can be broadly interpreted>; [0185], depending upon the context (e.g., .. at what time or location is the query and/or command being directed to, and other parameters used in defining the query and/or command) <read on analyzing the data>); 
determining, by the server, a verbal output of an interactive computing device to the user (KENNEWICK, [0089], The agents 106 return results of questions as responses 108 and the user preferences or other data in the user profile 110. The agents 106 generally present these results using the speech unit 128. The agent 106 create a response string, which is sent to the text to speech engine 124 <The applicant is requested to clarify ‘determining a verbal output’, i.e., what is the server responding to, as there is no specific input from the user>);
determining, by the server, a current context (KENNEWICK, [0030], The system may determine the mostly likely context or domain for a user's question or command); 
[ modifying, by the server, the verbal output based on the determined output parameters ] and the current context (KENNEWICK, [0185], depending upon the context (e.g., .. at what time or location is the query and/or command being directed to, and other parameters used in defining the query and/or command)); and 
causing, by the server, the interactive computing device to output the modified verbal output to the user (KENNEWICK, [0089], The agents 106 return results of questions as responses to users).” 
KENNEWICK does not expressly disclose “a server .. determine output parameters .. modifying .. the verbal output based on the determined output parameters ..” However, the limitation is taught by KOK (Title: Personalized adjustment of an audio device).     
In the same field of endeavor, KOK teaches: [0117] “In a client/server architecture, particularly a networked system, a client is usually a computer that accesses shared network resources provided by another computer, e.g., a server” and [0009] “Once the system is tuned, the user can use the system in different levels of noise situations and the system can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KOK in the system taught by KENNEWICK to provide a ready mechanism for automatic setting control parameters to adjust verbal output for better acceptance of the user.
As per Claim 2 (dependent on claim 1), KENNEWICK in view of KOK further discloses “wherein the plural verbal interactions comprise verbal interactions between the user and the interactive computing device (KENNEWICK, [0009], This environment makes maximum use of context, prior information, domain knowledge, and user specific profile data to achieve a natural environment for one or more users making queries or commands in multiple domains. Through this integrated approach, a complete speech-based natural language query and response environment may be created).” 
As per Claim 4 (dependent on claim 1), KENNEWICK in view of KOK further discloses “wherein the corpus of data includes plural entries, wherein each entry includes: a context associated with a respective verbal output; a measure of P201806959US0138 of 46effectiveness of the respective verbal output; and at least one parameter of the respective verbal output (KENNEWICK, [0114], Personal profiles may include .. the history of their interactions with the system; [0149], user dialog history; [0166], Part of the dialog history is maintained in a context stack; KOK, [0009], Once the system is tuned, the user can use the system in different levels of noise situations and the system can automatically adjust the loudness to match the environmental noise and the hearing level of the user <where ‘noise situations’ read on ‘context’ and ‘loudness’ reads on ‘parameter’ and ‘a measure of P201806959US0138 of 46effectiveness’. The applicant is requested to clarify ‘a measure of P201806959US0138 of 46effectiveness of the respective verbal output’ as there is no specific definition stated in the Specification>).”  
As per Claim 5 (dependent on claim 4), KENNEWICK in view of KOK further discloses “determining the context associated with the respective verbal output based on data from at least one selected from the group consisting of: 
a microphone that obtains audio data of an environment around the user; a video camera that obtains video data of the environment around the user; a biometric sensor that obtains biometric data of the user; a spatial sensor that obtains spatial data of the user; and a motion sensor or a proximity sensor that detects the presence of a person in a predefined area (KENNEWICK, [0048], including environments with background noise, point noise sources and people holding conversations .. microphones to receive human speech).”  
As per Claim 6 (dependent on claim 4), KENNEWICK in view of KOK further discloses “wherein context associated with the respective verbal output is selected from the group consisting of: 
an activity the user is performing at the time of the verbal interaction; a biometric state of the user at the time of the verbal interaction; and an amount of environmental noise at the time of the verbal interaction (KENNEWICK, [0048], environments with background noise, point noise sources and people holding conversations; [0141], Algorithms comparing the background noise to the signal received from the user's speech are used to optimize the band-shaping parameters of the adaptive filter).”  
As per Claim 7 (dependent on claim 4), KENNEWICK in view of KOK further discloses “wherein the context associated with the respective verbal output comprises plural determined contexts (KENNEWICK, [0030], The system may determine the mostly likely context or domain for a user's question or command, for example, by using a real-time scoring system or other technique. Based on this determination, the system may invoke the correct agent; [0185], depending upon the context (e.g., who is the user, what is the subject of the query and/or command directed to, at what time or location is the query and/or command being directed to, and other parameters used in defining the query and/or command)).”  
As per Claim 8 (dependent on claim 4), KENNEWICK in view of KOK further discloses “wherein the measure of effectiveness of the respective verbal output comprises a combination of measures from plural detected reactions by the user (KOK, [0007], provide adjustment of audio effects <read on measures> to personalize the audio device for a given individual based on an audio sensitivity of the ears of the individual .. The set of parameters can then be applied to multi-band filters to offset or equalize the hearing sensitivity; [0009], the system can automatically adjust the loudness <where ‘loudness’ also reads on ‘a measure of P201806959US0138 of 46effectiveness.’ The applicant is requested to clarify ‘a measure of P201806959US0138 of 46effectiveness of the respective verbal output’ as there is no specific definition as well as how are the different measures specifically combined stated in the Specification>).”
As per Claim 9 (dependent on claim 4), KENNEWICK in view of KOK further discloses “wherein the at least one parameter of the respective verbal output comprises plural different parameters (KOK, [0007], provide adjustment of audio effects <read on ‘plural different parameters’> to personalize the audio device; [0009], Once the system is tuned, the user can use the system in different levels of noise situations and the system can automatically adjust the loudness to match the environmental noise and the hearing level of the user).”  
Claim 10 (dependent on claim 1), KENNEWICK in view of KOK further discloses “wherein the determining the current context comprises obtaining and analyzing data from at least one selected from the group consisting of: 
a microphone that obtains audio data of an environment around the user; a video camera that obtains video data of the environment around the user; a biometric sensor that obtains biometric data of the user; a spatial sensor that obtains spatial data of the user; and a motion sensor or a proximity sensor that detects the presence of a person in a predefined area (KENNEWICK, [0048], including environments with background noise, point noise sources and people holding conversations .. microphones to receive human speech).”  
As per Claim 11 (dependent on claim 1), KENNEWICK in view of KOK further discloses “wherein the modifying the verbal output comprises changing at least one selected from the group consisting of: 
name or names used to address the user in the verbal output; volume of the verbal output; cadence of the verbal output; specific words used in the verbal output; categories of words used in the verbal output; pronunciation of words used in the verbal output; and language used in the verbal output (KOK, [0009], Once the system is tuned, the user can use the system in different levels of noise situations and the system can automatically adjust the loudness to match the environmental noise and the hearing level of the user).”
As per Claim 12 (dependent on claim 1), KENNEWICK in view of KOK further discloses “observing a response of the user to the modified verbal output; and updating the corpus of data to include the current context, the modified verbal output, and the response of the user (KENNEWICK, [0085], The update manager 104 manages the automatic and manual 106 and their associated data from the Internet 136 or other network through the network interface 116 <read on a ready mechanism for updating any information>; [0029], the system may create, store and use extensive personal profile information for each user. Information in the profile may be added and updated automatically as the user uses the system or may be manually added or updated by the user or by others).”
Claim 13 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1, where a server, with its functions stated in Claim 1, reads on an interactive computing device.
Claim 14 (similar in scope to claims 6 and 11) is rejected under the same rationale as applied above for claims 6 and 11. 
As per Claim 15 (dependent on claim 13), KENNEWICK in view of KOK further discloses “wherein the interactive computing device is a robot that performs at least one physical task (KENNEWICK, [0010], a computer device or system that receives input from the speech unit and processes the input (e.g., retrieves information responsive to the query, takes action consistent with the command and performs other functions) <read on robot which can be broadly interpreted>).”
 Claim 16 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1, where the functions stated in Claim 1 read on machine learning. KENNEWICK also teaches: [0008] “computer” and [0013] “storage media.” Specification [0022] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, 
Claim 17 (similar in scope to claims 6 and 11) is rejected under the same rationale as applied above for claims 6 and 11. 
Claim 18 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. KENNEWICK also teaches: [0008] “computer” and [0013] “storage media.”
Claim 19 (similar in scope to claim 6) is rejected under the same rationale as applied above for claim 6. 
Claim 20 (similar in scope to claim 11) is rejected under the same rationale as applied above for claim 11. 
Claim 21 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1, where verbal interactions include any (prompted or unprompted) verbal output. KENNEWICK also teaches: [0010] “The system may further generate a natural language speech response in response to the user and/or generate a natural language speech message without any prompting from a user such as an alert message” which teaches a ready mechanism for prompting.
As per Claim 22 (dependent on claim 21), KENNEWICK in view of KOK further discloses “wherein the computer device comprises a server that communicates with the interactive computing device via a network, and further comprising the server transmitting data defining the modified unprompted verbal output to the interactive computing device for output to the user by the interactive computing device (KOK, [0117], In a client/server architecture, 2220, 2222, 2224, 2226, 2228, etc. can be thought of as clients and computers 2210, 2212, etc. can be thought of as servers where servers 2210, 2212, etc. provide data services, such as receiving data from client computers 2220, 2222, 2224, 2226, 2228, etc., storing of data, processing of data, transmitting data to client computers 2220, 2222, 2224, 2226, 2228, etc.).”
Claim 23 (similar in scope to claim 15) is rejected under the same rationale as applied above for claim 15. 
Claim 24 (similar in scope to claim 6) is rejected under the same rationale as applied above for claim 6. 
Claim 25 (similar in scope to claim 11) is rejected under the same rationale as applied above for claim 11. KENNEWICK also teaches: [0010] “The system may further generate a natural language speech response in response to the user and/or generate a natural language speech message without any prompting from a user such as an alert message” which teaches a ready mechanism for prompting.
3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KENNEWICK in view of KOK, and further in view of Gainsboro, et al. (US 20070071206; hereinafter GAINSBORO).
As per Claim 3 (dependent on claim 1), KENNEWICK in view of KOK further discloses “wherein the plural verbal interactions comprise [ verbal interactions between the user and another person ] (KENNEWICK, [Abstract], a complete speech-based information query, retrieval, presentation and command environment).”
verbal interactions between the user and another person ..” However, the limitation is taught by GAINSBORO (Title: Multi-party conversation analyzer & logger).      
In the same field of endeavor, GAINSBORO teaches: [Abstract] “A multi-party conversation analyzer and logger .. A conversation database is generated which contains conversation recordings, and derived data such as transcription text, derived emotions, alert conditions, and correctness probabilities associated with derived data.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GAINSBORO in the system taught by KENNEWICK and KOK to provide multi-party conversation recordings as a verbal interaction corpus for interactive voice response (IVR) applications.
 				Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/FENG-TZER TZENG/	4/22/2021

Primary Examiner, Art Unit 2659